DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are inferential because at least three components such as an exhaust rocker arm, an engine brake capsule assembly and a hydraulically controlled actuator assembly are no structural connection/ relation therebetween. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2016/207348.  WO ‘348 discloses a valvetrain assembly comprising: a first engine valve; a second engine valve; a valve bridge operatively associated with the first and second engine valves; and an engine brake rocker arm assembly comprising: a rocker arm rotatably coupled to a rocker shaft; lost motion spigot assembly at least partially disposed within a first bore formed in the rocker arm, the lost motion spigot assembly configured to selectively engage the valve bridge to actuate the first and second engine valves; an engine brake capsule assembly at least partially disposed within a second bore formed in the rocker arm, and movable between (i) a locked position configured to perform an engine braking operation by engaging only the second engine valve, and (ii) an unlocked position that does not perform the engine braking operation; and a hydraulically controlled actuator assembly at least partially disposed within a third bore formed in the rocker arm, and configured to selectively move the engine brake capsule assembly between the first and second positions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/207348 in view of Cecur (US 2017/0051639).  WO ‘348 discloses a valvetrain assembly comprising: a first engine valve; a second engine valve; a valve bridge operatively associated with the first and second engine valves; and an engine brake rocker arm assembly comprising: a rocker arm rotatably coupled to a rocker shaft; lost motion spigot assembly at least partially disposed within a first bore formed in the rocker arm, the lost motion spigot assembly configured to selectively engage the valve bridge to actuate the first and second engine valves; an engine brake capsule assembly at least partially disposed within a second bore formed in the rocker arm, and movable between (i) a locked position configured to perform an engine braking operation by engaging only the second engine valve, and (ii) an unlocked position that does not perform the engine braking operation; and a hydraulically controlled actuator assembly at least partially disposed within a third bore formed in the rocker arm, and configured to selectively move the engine brake capsule assembly between the first and second positions. Regarding claims 8-10, it is considered to be a duplication of the known part. 
Cecur shows that the provision of an actuator pin within a bore is old well known in the art.  Since the prior art references art from the same field of endeavor, the purpose disclosed by Cecur would have been recognized in the pertinent art of WO ‘348.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 7, 2022